


EXHIBIT 10.29


PERFORMANCE PHANTOM STOCK UNIT AGREEMENT
PIONEER ENERGY SERVICES CORP.
AMENDED AND RESTATED 2007 INCENTIVE PLAN




THIS PERFORMANCE PHANTOM STOCK UNIT AGREEMENT (this “Agreement”) is made as of
<<Date>>, by and between Pioneer Energy Services Corp. (the “Company”) and
<<Name>> (the “Employee”) pursuant to the Pioneer Energy Services Corp. Amended
and Restated 2007 Incentive Plan (Effective May 21, 2015) (the “Plan”).
Capitalized terms are defined in the Plan if not defined herein.


The Compensation Committee of the Board of Directors of the Company (the
“Committee”) desires to benefit the Company by increasing motivation on the part
of the Employee, who is materially important to the Company, by creating an
incentive to remain as an employee of the Company and to work to the very best
of the Employee’s abilities.


To further this purpose, the Company desires to make an award (the “Award”) of
phantom stock units (the “Phantom Stock Units”) to the Employee under the terms
of the Plan.


Pursuant to official action of the Committee on <<Date>> (the “Date of Award”),
the Company undertook to grant the Award contemplated by this Agreement to the
Employee.


1.    Grant of Phantom Stock Units. Subject to the vesting and other terms and
conditions set forth in this Agreement, the Employee is hereby awarded a target
number of <<Number>> Phantom Stock Units; provided, that, the number of Phantom
Stock Units that may vest pursuant to this Award shall range from []% to []% of
the target number Phantom Stock Units depending on the Company’s performance
during the performance period that begins [DATE] and ends [DATE] (the
“Performance Period”) as measured against the performance objectives set forth
in Exhibit A.


2.    Nature of Phantom Stock Units. Each Phantom Stock Unit represents an
unfunded, unsecured right to receive, upon vesting, an amount (the “Settlement
Amount”) equal to the lesser of:


(a)    The Fair Market Value share of one (1) share of the Company’s common
stock, par value $0.10 per share (“Common Stock”), determined as of the date on
which the Phantom Stock Unit becomes vested in accordance with Section 4 (the
“Vesting Date”); or


(b)    $[].


3.    Settlement of Vested Phantom Stock Units. Payment of the Settlement Amount
shall be made to the Employee within sixty (60) days following the Vesting Date.
In the Committee’s discretion, payment of the Settlement Amount shall be made
(a) in the form of a lump sum cash payment, [(b) by issuing, in the Employee’s
name, a number of shares of Common Stock having a Fair Market Value on the
Vesting Date equal to the Settlement Amount, or (c) a combination of cash and
shares of Common Stock]. Payment shall be subject to withholding for taxes in
accordance with Section 11.


4.    Vesting.


(a)    Performance-Based Vesting. Subject to Section 4(b) below, the Award shall
vest in accordance with Exhibit A hereto. Any Phantom Stock Units that are
outstanding on the last day of the Performance Period that are not vested after
giving effect to the foregoing shall immediately terminate.




--------------------------------------------------------------------------------






(b)    Accelerated Vesting Upon Certain Events.


(i)    Change in Control. If either (A) the Employee remains continuously
employed by the Company or a subsidiary of the Company through the date on which
such Change in Control occurs or (B) the Employee’s employment or other service
with the Company and its subsidiaries is involuntarily terminated without Cause
on or after the thirtieth (30th) day prior to the date on which such Change in
Control occurs, the Employee shall, upon the occurrence of the Change in
Control, automatically vest in the [target number of Phantom Stock Units] set
forth in Section 1. Any Phantom Stock Units that are not vested after giving
effect to the foregoing shall immediately terminate.


(ii)    If the Employee’s employment or other service with the Company and its
subsidiaries terminates as a result of the Employee’s death or Disability, the
Employee shall, upon such event, automatically vest in the [target number of
Phantom Stock Units] set forth in Section 1. Any Phantom Stock Units that are
not vested after giving effect to the foregoing shall immediately terminate.


5.    Effect of Termination of Employment. The Phantom Stock Units (as well as
the related Dividend Equivalent Rights) shall terminate to the extent such
Phantom Stock Units have not become vested in accordance with Section 4 prior to
the first date the Employee is no longer employed by the Company or one of its
subsidiaries, except where the Employee’s termination of employment is as a
result of the Employee’s death or Disability.


6.    Limitations on Rights Associated with Phantom Stock Units. The Employee
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights with respect to the any shares of Common Stock underlying the
Phantom Stock Units unless and until such shares of Common Stock are actually
issued to and held of record by the Employee.


7.    Provisions of the Plan Control. The Award is made pursuant to the Plan and
is subject to the terms and provisions of the Plan and this Agreement. The terms
and provisions of the Plan are incorporated into this Agreement and will govern
to the extent that the terms and provisions in this Agreement conflict with the
terms and provisions of the Plan. The Employee acknowledges receipt of a copy of
the Plan prior to executing this Agreement.


8.    Limitations on the Employee’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Employee shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and payable, if any, with respect to the Phantom Stock Units and
associated Dividend Equivalent Rights, as and when payable hereunder.


9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s Common Stock contemplated by Section 12 of the Plan
(including, without limitation, declaration of an extraordinary dividend or
other extraordinary distribution (whether in the form of cash, Common Stock or
other property), stock split or reverse stock split), the Committee shall make
adjustments in accordance with such section in the number of Phantom Stock Units
then outstanding. For avoidance of doubt, no such adjustment shall be made with
respect to any ordinary cash dividend.






--------------------------------------------------------------------------------




10.    Compliance with Section 409A. It is intended that the terms of the Award
will not result in the imposition of any accelerated taxation or tax penalties
under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent.


11.    Responsibility for Taxes; Withholding.


(a)    The Employee acknowledges that the ultimate liability for any and all
income tax (including U.S. federal, state and local tax or non-U.S. tax) arising
in connection with the grant, vesting and/or settlement of this Award is and
remains the Employee’s responsibility. The Employee further acknowledges that
the Company (i) makes no representations or undertakings regarding the tax
treatment of any aspect of the Award and (ii) does not commit to and is under no
obligation to structure any aspect of the Award to reduce or eliminate the
Employee’s tax liability or achieve any particular tax result.


(b)    The grant and settlement of this Award shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements (the “Required Withholding”). In this regard, the
Employee authorizes the Company, at its discretion and pursuant to such
procedures as it may specify from time to time, to satisfy the Required
Withholding by one or a combination of the following: (i) withholding from any
wages or other cash compensation payable to the Employee by the Company or a
subsidiary; (ii) withholding from the Settlement Amount otherwise payable to the
Employee (whether such Settlement Amount is payable in the form of cash or
shares of Common Stock); (iii) withholding from any Dividend Equivalent Rights
payable upon vesting or settlement of the Award; or (iv) arranging for the sale
of shares of Common Stock otherwise deliverable to the Employee in settlement of
the Award (on the Employee’s behalf and at the Employee’s direction pursuant to
this authorization) and withholding the Required Withholding from the proceeds
of such sale of shares of Common Stock. By execution of this Agreement, the
Employee shall be deemed to have authorized the satisfaction of the Required
Withholding by the Company as provided herein, and agrees to pay to the Company
any portion of the Required Withholding that cannot be satisfied by the
foregoing means.


12.    No Service Rights. This Agreement is not a services or employment
agreement and nothing contained in the Plan or this Agreement shall be
interpreted or construed to confer upon the Employee any right with respect to
the continuation of the Employee’s employment or other service with the Company
or any subsidiary of the Company or interfere in any way with the right of the
Company or any subsidiary of the Company at any time to terminate such
relationship.


13.    Recoupment of Incentive Compensation Policy. Notwithstanding any other
provision of this Agreement to the contrary, the Phantom Stock Units, any cash
or shares of Common Stock issued in settlement of the Phantom Stock Units, and
any amount received with respect to any sale of any such shares of Common Stock,
shall be subject to potential cancellation, recoupment, rescission, payback or
other action in accordance with the terms of the Company’s Recoupment of
Incentive Compensation Policy, as it may be amended from time to time (the
“Policy”). The Employee agrees and consents to the Company’s application,
implementation and enforcement of (a) the Policy and (b) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation, and expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy or applicable law without further consent or
action being required by the Employee. To the extent that the terms of this
Agreement and the Policy conflict, then the terms of the Policy shall prevail.


14.    Non-transferability. The Employee’s rights under this Agreement may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise disposed of,
encumbered or transferred, except (a) to the Company or (b) upon the Employee’s
death to a beneficiary designated by the Employee (subject to the terms of this
Agreement and the Plan) or if no beneficiary has been duly designated or no duly
designated beneficiary




--------------------------------------------------------------------------------




survives the Employee, pursuant to the Employee’s will or the laws of descent
and distribution. Any attempted sale, assignment, pledge, exchange,
hypothecation, disposition, encumbrance or transfer in violation of this
Agreement shall be void and the Company and its Affiliates will not be bound
thereby.


15.    Severability. If any portion of this Agreement is determined to be in
violation of any statute or public policy, then only the portion(s) of this
Agreement that have been found to violate such statute or public policy shall be
deleted and all portions of this Agreement that have not been found to violate
any statute or public policy will continue in full force and effect.
Furthermore, it is the parties’ intent that any order that requires deletion of
any portion of this Agreement should modify the deleted portion of the Agreement
as narrowly as possible to give as much effect as possible to the intentions of
the parties hereto.


16.    Limitation of Liability. Under no circumstances will the Company or any
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any Person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to this Agreement, the Award or the Plan.


17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law provisions.


18.    Amendment and Waiver. Except as otherwise provided in this Agreement or
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Employee. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.


19.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, including any successor to the Company as the result of a direct or
indirect purchase, merger, consolidation or similar transaction involving all or
substantially all of the Company’s business or assets. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof.


20.    Certain Definitions.


(a)    The term “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.


(b)    The term “Associate” means, with reference to any Person, (i) any
corporation, firm, partnership, association, unincorporated organization or
other entity (other than the Company or any of its Affiliates) of which that
Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the beneficial owner of 10% or
more of any class of its equity securities, (ii) any trust or other estate in
which that Person has a substantial beneficial interest or for or of which that




--------------------------------------------------------------------------------




Person serves as trustee or in a similar fiduciary capacity and (iii) any
relative or spouse of that Person, or any relative of that spouse, who has the
same home as that Person.


(c)    The term “Board” means the Company’s Board of Directors.


(d)    The term “Cause” means, with reference to the Employee, (i) the
commission by the Employee of (A) any felony or (B) any other crime or offense
involving moral turpitude or dishonesty or involving money or other property of
the Company or any Affiliate of the Company; (ii) the Employee’s participation
in a fraud or act of dishonesty against the Company or any Affiliate of the
Company; (iii) the Employee’s willful breach of the policies of the Company or
of any Affiliate of the Company; (iv) the Employee’s intentional damage to the
property of the Company or of any Affiliate of the Company; (v) any material
breach by the Employee of any agreement between the Employee and the Company or
any Affiliate of the Company; (vi) any unauthorized use or disclosure by the
Employee of confidential information or trade secrets of the Company or its
Affiliates; (vii) the Employee’s refusal or willful failure to substantially
perform his or her employment duties; (viii) the Employee’s receipt of any bribe
or kickback in connection with the Company’s or its Affiliates’ business; or
(ix) the Employee’s willful engagement in material misconduct that results in
damage to the Company or to its Affiliates or results in adverse publicity,
public contempt or public ridicule of the Employee or the Company or its
Affiliates. The determination by the Board or the Committee as to whether Cause
exists shall be final, conclusive and binding on the Employee.


(e)    The term “Change in Control” means the occurrence of any of the following
after the Date of Award:


(i)    any Person (other than an Exempt Person) is or becomes the beneficial
owner of Voting Stock (not including any securities acquired directly from the
Company after the date the Plan first became effective) representing 40% or more
of the combined voting power of the Voting Stock then outstanding; provided,
however, that a Change in Control will not be deemed to occur under this clause
(i) if a Person becomes the beneficial owner of Voting Stock representing 40% or
more of the combined voting power of the Voting Stock then outstanding solely as
a result of a reduction in the number of shares of Voting Stock outstanding
which results from the Company’s repurchase of Voting Stock, unless and until
such time as that Person or any Affiliate or Associate of that Person purchases
or otherwise becomes the beneficial owner of additional shares of Voting Stock
constituting 1% or more of the combined voting power of the Voting Stock then
outstanding, or any other Person (or Persons) who is (or collectively are) the
beneficial owner of shares of Voting Stock constituting 1% or more of the
combined voting power of the Voting Stock then outstanding becomes an Affiliate
or Associate of that Person, unless, in either such case, that Person, together
with all its Affiliates and Associates, is not then the beneficial owner of
Voting Stock representing 40% or more of the Voting Stock then outstanding; or


(ii)    the following individuals cease for any reason to constitute a majority
of the number of Directors then serving on the Company’s Board: (1) individuals
who on the date the Plan first became effective constitute the Board; and (2)
any new Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a majority vote of the Directors then still in office who either
were Directors on the date the Plan first became effective or whose appointment,
election or nomination for election was previously so approved or recommended;
or






--------------------------------------------------------------------------------




(iii)    there is consummated a merger or consolidation of the Company or any
parent or direct or indirect subsidiary of the Company with or into any other
corporation, other than: (A) a merger or consolidation which results in the
Voting Stock outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities which entitle the holder
thereof to vote generally in the election of members of the Board or similar
governing body of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person (other than an Exempt Person) is or
becomes the beneficial owner of Voting Stock (not including, for purposes of
this determination, any Voting Stock acquired directly from the Company or its
subsidiaries after the date the Plan first became effective other than in
connection with the acquisition by the Company or one of its subsidiaries of a
business) representing 40% or more of the combined voting power of the Voting
Stock then outstanding; or


(iv)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition of all or substantially all of the Company’s assets, unless (A)
the sale is to an entity of which at least 50% of the combined voting power of
the securities which entitle the holder thereof to vote generally in the
election of members of the board of directors or similar governing body of such
entity (“New Entity Securities”) are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Voting Stock
immediately prior to such sale; (B) no Person other than the Company and any
employee benefit plan or related trust of the Company or of such corporation
then beneficially owns 40% or more of the New Entity Securities; and (C) at
least a majority of the directors of such corporation were members of the
incumbent Board at the time of the execution of the initial agreement or action
providing for such disposition.


Notwithstanding the foregoing, if required to avoid accelerated taxation or tax
penalties under Section 409A of the Code, a Change in Control shall be deemed to
have occurred for purposes of the settlement of the Award only if a “change in
the ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred.


(f)    The term “Committee” means the Compensation Committee of the Board.


(g)    The term “Disability” means the absence of the Employee from the
Employee’s duties with the Company or any of its Affiliates on a full-time basis
for at least 180 consecutive days as a result of incapacity due to mental or
physical illness or injury which is determined by the Committee in its sole
discretion to be permanent. Notwithstanding the foregoing, if required to avoid
accelerated taxation or tax penalties under Section 409A of the Code, a
“Disability” shall be deemed to have occurred for purposes of this Agreement
only if the Employee is also “disabled” within the meaning of Section
409A(a)(2)(C) of the Code.


(h)    The term “Exempt Person” means: (i) the Company; (ii) any Affiliate of
the Company; (iii) any employee benefit plan of the Company or of any Affiliate
and any Person organized, appointed or established by the Company for or
pursuant to the terms of any such plan or for the purpose of funding any such
plan or funding other employee benefits for employees of the Company or any
Affiliate of the Company; or (iv) any corporation or other entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of capital stock of the Company.






--------------------------------------------------------------------------------




(i)    The “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the closing sales price per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sales reported on that date, on the last preceding date
on which such a sale was so reported, (ii) if the Common Stock is not so listed,
the mean between the closing bid and asked price on that date, or, if there are
no such prices available for such date, on the last preceding date on which such
prices shall be available, as reported by the National Quotation Bureau
Incorporated, or (iii) if shares of Common Stock are not publicly traded, the
most recent value determined by an independent appraiser appointed by the
Company for such purpose.


(j)    The term “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof.


(k)    The term “Voting Stock” means the Common Stock and any other securities
issued by the Company that entitle the holder thereof to vote generally in the
election of members of the Board.


[Signature Page Follows]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Phantom Stock Unit Agreement to
be duly executed by an officer thereunto duly authorized, and the Employee has
executed this Agreement, all effective as of the date first above written.


PIONEER ENERGY SERVICES CORP.:








By:                             
Name: <<Company Officer>>
Title: <<Title>>




EMPLOYEE:






                                
Name: <<Name>>
Address: <<Address>>




















































[Signature Page to Phantom Stock Unit Agreement]




--------------------------------------------------------------------------------








    
Performance Phantom Stock Unit Agreement


Exhibit A


Performance Vesting Requirements




